FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 8, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DAVID YINGER,

      Plaintiff - Appellant,

v.                                                          No. 16-3239
                                                   (D.C. No. 6:15-CV-01106-JTM)
POSTAL PRESORT, INC.,                                         (D. Kan.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, McKAY and LUCERO, Circuit Judges.
                 _________________________________

      David Yinger appeals from a grant of summary judgment in favor of Postal

Presort, Inc. (“PPI”) on his disability discrimination and retaliatory discharge claims.

Exercising jurisdiction under 28 U.S.C. § 1291, we reverse and remand for further

proceedings.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                            I

      PPI is a Kansas company that provides printing and postal services. Yinger

began working for PPI in 2006 as a handyman, machine operator, and backup driver.

Although he has a serious heart condition that requires him to have a pacemaker,

Yinger fulfilled his job duties without any apparent restrictions.

      On July 21, 2012, the Occupational Safety and Health Administration

(“OSHA”) conducted a surprise inspection of PPI to investigate possible asbestos-

related violations. There is no evidence Yinger reported PPI to OSHA; however,

Bryan Pulliam, the President and owner of PPI, concedes he believed Yinger filed

such a report, thereby triggering the investigation.

      Following the inspection, Pulliam issued two memoranda. In the first, which

was initially sent as an email to PPI management, Pulliam referred to Yinger by name

and described his discomfort with “having an employee [Yinger] on payroll doing

maintenance work.” He then announced that PPI would no longer perform such

maintenance activities with its own staff. Pulliam stated his decision was “not

intended” and “should [not] be construed . . . to be reactive to the OSHA visit,” but in

the same email, he admitted the inspection had “expedited” the policy change.

      The memorandum to management was posted in PPI’s breakroom the

following Monday, along with a second memorandum from Pulliam to all employees

stating that the OSHA inspection had been “trumped up by someone intending to do

[PPI] harm,” the complaints about asbestos seemed “contrived just to cause trouble,”

and employees should be concerned “about unknown worms among us, if they are

                                           2
still here, who would attempt intentional harm instead of coming forward with trust.”

As a result of the investigation, OSHA fined PPI $8,400. Yinger testified that

Pulliam treated him well before the OSHA inspection but was cool to him afterward.

      In late 2012, Yinger underwent a procedure to replace the battery in his

pacemaker. He developed an infection, and PPI granted him twelve weeks of unpaid

leave under the Family and Medical Leave Act (“FMLA”). The leave period was due

to expire on April 17, 2013. However, on March 11, Yinger informed PPI’s human

resource professional, Evelin Nicholes, that his doctor anticipated Yinger would not

be able to return to work until April 23. Yinger did not expressly ask for an

additional week of leave, but he testified that what he told Nicholes was “just as

much saying that [he] need[ed] another week.” Nicholes informed Pulliam of her

conversation with Yinger, to which Pulliam responded, “[W]e’ll deal with that when

the time comes.” There is no evidence in the record of anyone at PPI giving Yinger

any further response to his March 11 notice.

      Yinger did not return to work on April 17, his original return-to-work date.

On April 18, Nicholes sent an email to Pulliam asking him how he wanted “to handle

the situation now that David Yinger has not returned from FMLA as scheduled.” She

noted that PPI had not “received anything from David’s doctor or a written extension

request,” and she suggested a “call to the lawyer . . . to see how best to terminate

without retribution.”




                                           3
      Pulliam responded the following day: “Silence until the end of the month,

then just send him the obligatory COBRA information.” He also told Nicholes to

refer Yinger directly to him with any questions, and that “in light of shifting work

load, there [was] not a current position open for him,” although Yinger was

“welcome to reapply.” That same week, Yinger contacted his supervisor asking if

PPI was ready for him to return to work. His supervisor instructed him to contact

Pulliam before clocking in.

      On April 23, Yinger’s doctor released him to work without restriction. While

in the doctor’s waiting room, Yinger received a call from Nicholes, who told him that

he would not be coming back to work for PPI. In an email to Nicholes, Pulliam

stated that he had “no need to visit with David Yinger,” that PPI was “currently

overstaffed,” and that Nicholes should inform Yinger that he was “welcome to put in

a new application, fully filled out as a new applicant.”

      Yinger went to PPI on April 23 and asked Nicholes for a written termination

letter so he could apply for unemployment benefits. Nicholes relayed the request to

Pulliam, who replied by email: “Is he crazy? He thinks I’m going to sign something

that says I terminated him?” He later sent a second email stating: “[W]e are putting

nothing on paper. He used to be an employee, and now is not. That’s the end of it.”

Yinger was informed that it was not in Pulliam’s “good interest” to give him a letter,

that Pulliam did not have time to talk to him that day, and that he was welcome to

reapply for a position.



                                           4
      Yinger never filled out a job application. Instead, he filed suit against PPI,

asserting a failure-to-accommodate claim under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12112, and a claim for retaliatory discharge under Kansas law.

He alleged that the company had failed to provide reasonable accommodations in the

form of an extra week of unpaid leave and had unlawfully discharged him based on

Pulliam’s belief that Yinger reported PPI to OSHA in July 2012.

      The district court granted summary judgment in favor of PPI on both claims.

It held that Yinger’s heart condition was not a disability under the ADA and that,

even if it were, PPI had effectively granted his leave request through April 23. The

court further cited “uncontroverted evidence” that PPI would have faced an undue

hardship by allowing Yinger to return to work. As to the retaliatory discharge claim,

the court concluded that PPI had terminated Yinger because it needed to reduce staff,

and that there was no evidence suggesting a causal connection between the

termination and the earlier OSHA investigation. Yinger timely appealed.

                                          II

      We review the district court’s grant of summary judgment de novo. Campbell

v. Gambro Healthcare, Inc., 478 F.3d 1282, 1287 (10th Cir. 2007). Summary

judgment is appropriate if, viewing the evidence in the light most favorable to

Yinger, we determine that “there is no genuine dispute as to any material fact and

[PPI] is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Campbell,

478 F.3d at 1287.



                                           5
                                           A

      Yinger argues that the district court erred by concluding he did not have an

actual disability under the ADA, that PPI granted his leave request, and that the

company could not hold his job open because of an undue hardship. We agree.

      The ADA requires employers to make “reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a

disability,” unless the accommodations would impose an undue hardship. 42 U.S.C.

§ 12112(a), (b)(5)(A). When a claim alleging a violation of the ADA is based on

circumstantial evidence, we apply the McDonnell Douglas1 burden-shifting

framework. Williams v. FedEx Corp. Servs., 849 F.3d 889, 896 (10th Cir. 2017).

Under that framework, a plaintiff must first establish a prima facie case of

discrimination by showing that: “(1) he is disabled (or perceived as disabled) as

defined by the ADA, (2) he is qualified to perform the essential functions of his job

with or without reasonable accommodation, and (3) he suffered discrimination as a

result of his disability.” Id. (quotation omitted). The failure to provide reasonable

accommodations constitutes disability discrimination under the ADA. Smith v.

Midland Brake, Inc., 180 F.3d 1154, 1178 n.12 (10th Cir. 1999) (en banc).

      If Yinger establishes a prima facie case, “the burden of production shifts to

[PPI] to present evidence either (1) conclusively rebutting one or more elements of

[Yinger’s] prima facie case or (2) establishing an affirmative defense, such as undue


      1
          McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).

                                           6
hardship.” Id. at 1179. Once PPI meets this burden, it is entitled to summary

judgment “unless [Yinger] then presents evidence establishing a genuine dispute

regarding the affirmative defenses and/or rehabilitating any challenged elements of

his . . . prima facie case.” Id.

                                             1

       The district court concluded that Yinger failed to establish a prima facie case

of discrimination because there was no evidence he was disabled within the meaning

of the ADA.2 The ADA defines “disability” as: “(A) a physical or mental

impairment that substantially limits one or more major life activities . . . ; (B) a

record of such an impairment; or (C) being regarded as having such an impairment.”

42 U.S.C. § 12102(1).3 In this case, Yinger presented uncontroverted evidence that

he has a heart condition, which requires him to have a pacemaker in order to live. He

further alleged that this condition interferes with his ability to lift, stand, and walk

distances. A reasonable jury could therefore conclude Yinger has a physical

impairment that substantially limits one or more major life activities. See 29 C.F.R.

§ 1630.2(h)(1) (defining “physical impairment” as “[a]ny physiological disorder or

condition . . . or anatomical loss affecting one or more body systems, such as . . .

       2
        PPI does not dispute that Yinger is qualified to perform the essential
functions of his job with or without accommodation.
       3
         PPI argues that Yinger only alleged a “regarded as” disability claim. The
record refutes this assertion. Yinger’s complaint asserted that he had an actual
disability, which substantially limited his major life activities of walking, standing,
and lifting. And in the Pretrial Order, he specifically claimed that his heart condition
constituted a disability under the ADA.

                                             7
[the] cardiovascular [system]”); § 1630.2(i)(1) (defining “major life activities” under

the ADA to include walking, standing, lifting, the operation of

circulatory/cardiovascular functions, and “the operation of an individual organ within

a body system”).

       The district court determined that Yinger was not disabled because he

performed his job without any need for accommodation. But under the 2008

amendments to the ADA, “[t]he determination of whether an impairment

substantially limits a major life activity shall be made without regard to the

ameliorative effects of mitigating measures.” § 12102(4)(E). Although the court

briefly noted this rule, it failed to consider the effect of Yinger’s heart condition

without his pacemaker. It further erred by questioning Yinger’s entitlement to

reasonable accommodations on the ground that his heart-related infection was merely

temporary. Even temporary impairments can qualify as disabilities within the

meaning of the ADA. See § 12102(3)(B); § 1630.2(j)(1)(ix). More to the point,

however, the infection was a side effect of treatment for Yinger’s permanent heart

condition and therefore relevant to an analysis of that condition’s limiting effects and

Yinger’s need for reasonable accommodation. See § 1630.2(j)(4)(ii) (stating that the

“negative side effects of . . . burdens associated with following a particular treatment

regimen . . . may be considered when determining whether an individual’s

impairment substantially limits a major life activity”).




                                            8
                                          2

      Not only does the evidence, viewed in Yinger’s favor, show that he had an

actual disability within the meaning of the ADA, but it also demonstrates that he

notified PPI of his need for a facially reasonable accommodation.

      To trigger the ADA’s protections, an employee’s request for accommodation

“must make clear that the employee wants assistance for his or her disability.”

E.E.O.C. v. C.R. Eng., Inc., 644 F.3d 1028, 1049 (10th Cir. 2011) (emphasis and

quotation omitted). The request need not be in writing. Id. Nor must it “formally

invoke the magic words ‘reasonable accommodation.’” Id. (quotation omitted). “We

have [further] held that, under the appropriate circumstances, an allowance of time

for medical care or treatment may constitute a reasonable accommodation.” Id. at

1048 (brackets and quotation omitted).

      Both Pulliam and Nicholes knew Yinger had “longstanding heart problems.”

Nicholes also knew, based on her March 11 conversation with Yinger, that Yinger

might need an extra week of unpaid leave to recover from his heart-related infection.

See id. at 1049 (“[T]he employer must know of both the disability and the

employee’s desire for accommodations for that disability.” (quotation omitted)). We

therefore agree with the district court that Yinger’s March 11 conversation with

Nicholes constituted an adequate request for reasonable accommodations.

      However, we disagree with the court’s determination that PPI “effectively

granted” Yinger’s request for an additional week of leave. It is unclear on what

evidence the court based this finding. Although Pulliam testified that he granted

                                          9
Yinger’s leave request and was willing to give him up to a year of leave, that

testimony is controverted by: (1) PPI’s failure to hold open Yinger’s position;

(2) Pulliam’s statements that PPI “took no stance, nor made any response” in relation

to Yinger’s request for additional leave; (3) testimony by Pulliam and Nicholes that

Yinger had caused his termination by not returning to work after the expiration of his

FMLA leave; (4) the absence of any evidence suggesting Yinger was informed that

PPI had decided to extend his leave; and (5) emails between Pulliam and Nicholes

indicating they had decided to terminate Yinger prior to April 23.

      Moreover, the district court overlooked evidence that PPI failed to participate

in an interactive process to determine reasonable accommodations. After an

employee makes an accommodation request, “both parties have an obligation to

proceed in a reasonably interactive manner” and to engage in “good-faith

communications” to identify a reasonable accommodation. Midland Brake, 180 F.3d

at 1172; see also Bartee v. Michelin N. Am., Inc., 374 F.3d 906, 916 (10th Cir. 2004)

(employer’s failure to participate in interactive process supported failure-to-

accommodate claim). Yet the record shows that PPI delayed and failed to respond to

Yinger’s request for additional leave. According to Yinger, Pulliam told him on

March 11 that they would discuss the leave request when the time came but never

initiated any further communications. This is consistent with Pulliam’s own

statement that PPI “took no stance, nor made any response” when Yinger asked if

they would allow him to return to work if he could not meet his original return-to-

work date. Finally, despite Pulliam’s testimony that he would have granted Yinger

                                           10
up to a year of leave “to the benefit of the company,” he never offered Yinger this

alternative accommodation. Rather than engage in an interactive process with

Yinger, Pulliam appears to have done just the opposite, expressly telling PPI’s human

resources professional to stay silent and communicate nothing to Yinger regarding

his leave request.4

                                            3

       PPI asserts—and the district court agreed—that reinstating Yinger after the

expiration of his leave period would have constituted an undue hardship. The ADA

defines “undue hardship” as “an action requiring significant difficulty or expense.”

42 U.S.C. § 12111(10)(A).5 PPI presented evidence that it lost its two biggest

customers in March and early April 2013, was unable to obtain emergency financing,

and needed to reduce employee costs. There was also testimony from Yinger’s

supervisor that his department was overstaffed and that Yinger was his least valuable

employee.

       At the same time, PPI has given inconsistent and contradictory explanations

for why Yinger is no longer employed at the company. In connection with Yinger’s


       4
        PPI argues that it was Yinger who failed to continue discussions regarding
his need for accommodations. As the record and foregoing analysis demonstrate,
however, this is, at the very least, a disputed issue of fact.
       5
         Specific factors to be considered include: “(i) the nature and cost of the
accommodation needed . . . ; (ii) the overall financial resources of the facility or
facilities involved in the provision of the reasonable accommodation; . . . (iii) the
overall financial resources of the covered entity; . . . and (iv) the type of operation or
operations of the covered entity.” § 12111(10)(B).

                                            11
application for unemployment benefits, Pulliam denied any role in Yinger’s

termination, stating that “[Yinger] left at no cause of [PPI], on his own, with only

short notice, for medical reasons related to his longstanding heart problems.” He

further asserted that “[PPI] was never in a position of being unable to hold the job

until [Yinger] could return . . . as there was never any consideration to holding

[Yinger’s] job.” After Yinger filed the instant lawsuit, however, Pulliam shifted his

explanations. He testified he had accommodated Yinger’s one-week leave request

and was prepared to meet with Yinger on April 23; it was only after Yinger left

without making any contact that Pulliam concluded Yinger had decided to leave the

company. When asked if he would have given Yinger his job back had Yinger not

walked away, Pulliam responded that he could have “hung on and kept [Yinger]”

despite the company’s impending financial collapse, but that Yinger “made the

choice to send [him] unemployment separation papers” instead.6 Nicholes similarly

testified that the company “had no intention of not letting [Yinger] come back on

[April 17],” and that he was terminated only because he failed to show up for work

following the expiration of his FMLA leave.

      PPI’s shifting and inconsistent explanations for not holding open Yinger’s job

create a genuine issue of fact as to PPI’s undue hardship defense. See Midland

      6
         The district court interpreted Pulliam’s statement as suggesting only that PPI
would have let Yinger remain on unpaid leave. But Pulliam does not say that he was
only willing to give Yinger unpaid leave. Moreover, he was answering a question
about whether Yinger could have had his job back on April 23. Properly interpreted
in the light most favorable to Yinger, Pulliam’s statement indicates that PPI would
have allowed Yinger to return to work on April 23.

                                          12
Brake, 180 F.3d at 1179 (stating summary judgment should be denied if plaintiff

establishes genuine dispute as to employer’s affirmative defense); see also C.R. Eng.,

644 F.3d at 1038-39 (holding that pretext for ADA discrimination can be shown if

proffered reasons for employment action are “so incoherent, weak, inconsistent, or

contradictory that a rational factfinder could conclude they are unworthy of belief”

(brackets and quotation omitted)). Because Yinger has demonstrated multiple issues

of material fact in regard to his ADA claim, the district court erred in granting

summary judgment.

                                             B

       Yinger also challenges the district court’s grant of summary judgment on his

retaliatory discharge claim. To establish a prima facie case of retaliatory discharge

under Kansas law, a plaintiff must generally show that “(1) [he] exercised a

statutory . . . right recognized as a basis for a retaliatory discharge claim; (2) the

employer had knowledge of [his] exercise of that right; (3) the employer terminated

[his] employment; and (4) a causal connection existed between the protected activity

and the termination.” Lumry v. State, 307 P.3d 232, 249 (Kan. Ct. App. 2013), rev’d

on other grounds, 385 P.3d 479, 490 (Kan. 2016) (impliedly adopting same elements

of prima facie retaliatory discharge claim).

       Kansas recognizes the tort of retaliatory discharge for reporting OSHA

violations. Flenker v. Willamette Indus., Inc., 967 P.2d 295, 297, 300-03

(Kan. 1998). Kansas courts have further held that a retaliatory discharge claim “will

lie if the employer believed the plaintiff was the source of reported protected

                                            13
comments” and discharged him for that reason, even if the plaintiff did not actually

engage in the protected activity. See Larson v. Ruskowitz, 850 P.2d 253, 261 (Kan.

1993).

         The district court in this case held that Yinger failed to show a causal

connection between the July 2012 OSHA inspection and PPI’s April 2013 decision

not to return Yinger to work following his FMLA leave.7 It concluded specifically

that the nine-month time lapse could not give rise to any inference of causation.

Although “[p]roximity in time between the [protected activity] and discharge is a

typical beginning point for proof of a causal connection,” it “is not the sole means”

of establishing that element of a retaliatory discharge claim. Rebarchek v. Farmers

Coop. Elevator, 35 P.3d 892, 899 (Kan. 2001). Causation may also be demonstrated

by a pattern of retaliatory conduct leading to the termination. Id. If “the pattern of

retaliatory conduct begins soon after the [protected activity] and only culminates later

in actual discharge,” it is especially important that temporal proximity not “be read

too restrictively.” Marx v. Schnuck Mkts., Inc., 76 F.3d 324, 329 (10th Cir. 1996)

(analyzing federal retaliation claim).

         Viewing the evidence in the light most favorable to Yinger, a reasonable jury

could conclude that PPI engaged in a pattern of retaliatory conduct following the July


         7
        PPI argues Yinger “conceded there [was] no relationship” between the OSHA
inspection and his termination. But this overstates Yinger’s testimony. Although
Yinger said at the outset of his deposition that his termination was based on disability
and had “nothing to do with OSHA,” he later clarified that he believed the OSHA
investigation “had a lot of [e]ffect on [Pulliam’s] decision not to bring [him] back.”

                                             14
2012 OSHA inspection, culminating in Yinger’s termination. Pulliam’s memos,

posted in PPI’s breakroom following the inspection, provide the most obvious

support for such a conclusion. In them, he informed all employees that he had never

wanted to hire Yinger, that PPI would be outsourcing all building maintenance work

(which had comprised a portion of Yinger’s job duties), and that there was a “worm”

working for PPI who had trumped up an OSHA charge in order to harm the company.

A reasonable jury could conclude that these actions were retaliatory. Cf. Reinhardt v.

Albuquerque Pub. Sch. Bd. of Educ., 595 F.3d 1126, 1133 (10th Cir. 2010) (stating

that “[a]cts that carry a significant risk of humiliation, damage to reputation, and a

concomitant harm to future employment prospects may be considered adverse

actions” for purposes of a federal retaliation claim (quotation omitted)).

      The district court observed that PPI treated Yinger favorably during the

nine-month period following the OSHA inspection because it granted Yinger’s

FMLA leave request and effectively allowed him a one-week extension of that leave.

The court further reasoned that Yinger’s employment was only terminated after the

company began experiencing financial and overstaffing difficulties. But granting

Yinger’s FMLA leave was PPI’s statutory obligation. And, as explained above, there

are genuine issues of material fact as to both PPI’s accommodation of Yinger’s

extension request and its reasons for not allowing Yinger to return to work. There is

also evidence that PPI treated Yinger unfavorably after the July memos. Pulliam was

cold to Yinger following the OSHA inspection. In addition, PPI failed to respond to

Yinger’s ADA accommodation request, Pulliam told Nicholes to stay silent if Yinger

                                           15
showed up or asked any questions after his FMLA leave, and Pulliam refused to put

anything in writing regarding Yinger’s termination, claiming instead that Yinger

voluntarily ended his employment. Based on this evidence, a reasonable jury could

conclude that PPI retaliated against Yinger as soon as the opportunity presented

itself—after Yinger’s FMLA leave expired in April 2013.

                                            III

      For the foregoing reasons, we REVERSE the district court’s grant of summary

judgment on Yinger’s ADA and retaliatory discharge claims and REMAND the case

for further proceedings. We also GRANT the parties’ motions to seal Volumes II

and III of the Appellant’s Appendix. JetAway Aviation, LLC v. Bd. of Cty.

Comm’rs, 754 F.3d 824, 826 (10th Cir. 2014) (holding that court may seal documents

if public’s right of access is outweighed by competing interests). These records were

subject to a protective order in the district court because they contain confidential

financial information about PPI. We are therefore satisfied that the parties have

presented “a real and substantial interest that justifies depriving the public of access

to the records.” Id. (quotation omitted).


                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            16